Title: To John Adams from Daniel Davis, 18 September 1798
From: Davis, Daniel
To: Adams, John



Sir—
Portland Septr 18th. 1798—

The inclosed letter came to hand by this Evening’s mail. It contains all the information I possess upon the Subject, excepting that I have been informed, the Bristol Schooner mentioned in the letter, was captured by a French privateer; that the crew remained on board, and a few days after the capture, rose upon the four Frenchmen who were put on board to carry her into port, and retook her, and arrived safe in the port of Damarascotu with the French prisoners.
Mr Tinkham, the writer of the letter, is a deputy-Marshall who lives at Wiscassett. I have taken the liberty to inform him as the best opinion I could form upon a case intirely new to me, that if money must be advanced by for the immediate necessary support of the Prisoners, it should be done by the Collector of the Port of Waldoborough, within whose District the schooner first arrived; and that I had no doubt the Collector would have it allowed him in his quarterly accounts—
I have thought it my duty to transmit to you, this information, in order that your “pleasure may be known” concerning the Prisoners; the law of Congress of the 25th. of June last, having authorised the President to determine what shall be done with them—
I have the honour to be / with the highest respect / Your Hble Sert.


Dan’l DavisD. Atty. of Maine